17‐3511 
Next Communications, Inc., et al. v. Viber Media, Inc. 
 
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER  
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 
       At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 11th day of December, two thousand and eighteen. 
                                     
Present:       
              DENNIS JACOBS, 
              ROSEMARY S. POOLER, 
              RICHARD C. WESLEY, 
                            Circuit Judges. 
______________________ 
 
NEXT COMMUNICATIONS, INC., NXTGN, INC.,  
 
                            Plaintiffs‐Appellants, 
 
              v.                                       17‐3511 
 
VIBER MEDIA, INC., 
 
                            Defendant‐Appellee.* 
______________________  
 



 The Clerk of the Court is directed to amend the caption as set forth above. 
*
For Plaintiffs‐Appellants:             Annette G. Hasapidis, Hasapidis Law Offices, 
                                       Ridgefield, CT. 
 
For Defendant‐Appellee:                JEFFREY P. WEINGART (Susan M. Schlesinger, Sarah A. 
                                       Pfeiffer, on the brief), Meister Seelig & Fein LLP, New 
                                       York, NY.   
 
       Appeal from the United States District Court for the Southern District of New 

York (Sullivan, J.).

    UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 
AND DECREED that the judgment is AFFIRMED. 
 
    Plaintiffs  Next  Communications,  Inc.  and  NxtGn,  Inc.  (collectively,  “Next”)  are 

providers of long‐distance data services for telecommunication carriers. Defendant Viber 

Media, Inc. (“Viber”) is the maker of a widely used mobile Voice over Internet Protocol 

application. Next filed a complaint in the United States District Court for the Southern 

District  of  New  York  alleging  that  Viber  misappropriated  Next’s  trade  secrets  and 

proprietary information. After limited discovery, Viber moved for summary judgment. 

The district court, reasoning that Next had failed to state the nature of the allegedly secret 

technology  with  sufficient  particularity,  granted  the  motion.  Next  now  appeals  the 

district court’s judgment as to its claims of misappropriation and breach of contract. We 

assume the parties’ familiarity with the underlying facts, the procedural history, and the 

issues for review. The standard of review is well known.1 




1  This  Court  reviews  a  “grant  of  summary  judgment  de  novo,  because  such  a  motion  may  be 
granted only when the moving party shows that there is no genuine dispute as to any material 
                                                   2 
       To succeed on a claim for misappropriation of a trade secret under New York law,2 

a  plaintiff  “must  prove:  (1) it  possessed  a  trade  secret,  and  (2)  defendant  is  using  that 

trade secret in breach of an agreement, confidence, or duty, or as a result of discovery by 

improper means.” Integrated Cash Mgmt. Servs., Inc. v. Digital Transactions, Inc., 920 F.2d 

171,  173  (2d  Cir.  1990)  (citation  and  quotation  marks  omitted)  (citing  cases  and 

Restatement  (First)  of  Torts  § 757  cmt.  b  (1939)  (quoted  in  Ashland  Mgmt.  v.  Janien,  82 

N.Y.2d 395, 407 (1993))). As the second factor suggests, the defendant must have accessed 

the  trade  secret  to  misuse  it.  Id.  A  trade  secret  is  “any  formula,  pattern,  device[,]  or 

compilation  of  information  which  is  used  in  one’s  business,  and  which  gives  him  an 

opportunity  to  obtain  an  advantage  over  competitors  who  do  not  know  or  use  it.” 

Ashland, 82 N.Y.2d at 407 (quoting Restatement (First) of Torts § 757 cmt. b). New York 

courts  look  to  the  following  factors  in  determining  whether  information  constitutes  a 

trade secret: 

       (1) the  extent  to which  the  information  is  known outside  of  the  business; 
       (2) the extent to which it is known by employees and others involved in the 
       business;  (3) the  extent  of  measures  taken  by  the  business  to  guard  the 
       secrecy of the information; (4) the value of the information to the business 
       and  its  competitors;  (5) the  amount  of  effort  or  money  expended  by  the 
       business in developing the information; (6) the ease or difficulty with which 
       the information could be properly acquired or duplicated by others. 
        


fact and it is entitled to judgment as a matter of law.” Jackson v. Fed. Express, 766 F.3d 189, 193–94 
(2d Cir. 2014). 
 The parties’ Non‐Disclosure Agreement (“NDA”) contains a New York choice‐of‐law provision, 
2

which neither party challenged in the district court. 
                                                   3 
Id. (brackets omitted) (quoting Restatement (First) of Torts § 757 cmt. b). 

        A trade secret, unlike a patent, does not have to be novel or an invention. Softel, 

Inc.  v.  Dragon  Med.  &  Sci.  Commc’ns,  Inc.,  118  F.3d  955,  968–69  (2d  Cir.  1997)  (citing 

Restatement  (First)  of  Torts  § 757  cmt.  b).  Rather,  “[a]  trade  secret  can  exist  in  a 

combination of characteristics and components, each of which, by itself, is in the public 

domain, but the unified process, design[,] and operation of which, in unique combination, 

affords a competitive advantage and is a protectable secret.” Integrated Cash, 920 F.2d at 

174 (quoting Imperial Chem. Indus. Ltd. v. Natʹl Distillers & Chem. Corp., 342 F.2d 737, 742 

(2d Cir. 1965)).  For  this reason,  computer  software  programs that contain components 

that  are  generally  not  known  by  outsiders  have  received  judicial  recognition  as  trade 

secrets. See id. at 173–74. 

        To show that such a process, design, or operation constitutes a trade secret, a party 

must  describe  the  trade  secret  with  “specific  and  concrete  information.”  Engleman  v. 

David McKay Co., 422 N.Y.S. 2d 95, 96 (1st Dep’t 1979); see also Hayman v. AR. Winarick, 

Inc., 325 F.2d 584, 590 (2d Cir. 1963) (rejecting trade secret claim that was “so vague and 

indefinite as not to be entitled to protection under the law of trade secrets”). In opposition 

to a motion for summary judgement, this burden requires Next to “set forth specific facts 

showing that there is a genuine issue for trial” regarding the existence of a trade secret. 

King Serv., Inc. v. Gulf Oil Corp., 834 F.2d 290, 295 (2d Cir. 1987) (quoting Fed. R. Civ. P. 

56(e)  (1987));  see  also  Fed.  R.  Civ.  P.  56(c)(1)(A)  (“A  party  asserting  that  a  fact . . . is 


                                                    4 
genuinely  disputed  must  support  the  assertion  by . . . citing  to  particular  parts  of 

materials  in  the  record . . . .”).  Thus,  in  the  context  of  a  trade  secret  misappropriation 

claim, the party opposing summary judgment must be able to identify the alleged trade 

secret with sufficient specificity to make the moving party aware of what information it 

has allegedly misappropriated.3  

       Next  argues  that  its  “NxtGn  HD  Video  Cloud  Architecture  and  method  for 

monetizing  the  technology”  constitutes  a  trade  secret  and/or  proprietary  information. 

Appellant Br. 30. But Next did not raise a genuine issue as to (i) the existence of a trade 

secret or (ii) disclosure of the alleged trade secret to Viber. 

       First,  Next  fails  to  describe  its  HD  Video  Cloud  Architecture  with  sufficient 

particularity  to  warrant  trade  secret  protection.  Next  has  described  its  trade  secrets 

differently at each stage of the litigation. In the Amended Complaint, Next referred to 

NxtGn Proprietary Services, “a unique technique for routing calls” that “provides several 

avenues to monetize Next and NxtGn’s advanced videoconferencing services,” and the 

NextGn App, which “allows . . . millions of people to connect simultaneously to the same 

video conferencing feed.” J.A. 81. During discovery, Next argued that the combination of 



3 Although the Second Circuit has not squarely articulated the precise contours of the specificity 
requirement in the context of trade secrets, we decline to do so now because Next’s trade secret 
claims are so vague and general that there is no question that the alleged trade secrets were not 
sufficiently described. Moreover, Next does not contest that it bears the burden of identifying a 
trade secret “with sufficient specificity to allow [Viber] to counter the claim.” Appellant Br. 31 
(quoting PaySys Int’l, Inc. v. Atos Se, No. 14‐cv‐10105 (KBF), 2016 WL 7116132, at *10 (S.D.N.Y. 
Dec. 5, 2016) (alteration in original)). 

                                                  5 
the GSM‐IP Mobile Network, the Secure Financial  Network, and the HD Video Cloud 

Architecture constituted a trade secret. And now, on appeal, Next argues that the “NxtGn 

HD Video Cloud Architecture and method for monetizing the technology” constitute a 

trade secret. Appelllant Br. 30. This confusion is exacerbated by Next’s failure to describe 

with  particularity  any  of  the  mechanisms  of  its  HD  Video  Cloud  Architecture.  Next 

merely elaborates on the mystical technology’s purported advantages. 

       Where Next does point to specific evidence, the evidence falls short. For example, 

Next’s  expert,  Dr.  Roger  Marks,  relies  heavily  on  slides  within  the  PowerPoint 

presentations NxtGn Video Cloud Platform and NxtGn Video Cloud Platform (2013), and 

particularly  slide  NEXT000030,  titled  NxtGn  HD  Video  Cloud  Architecture.  However, 

these slides consist of vague labels, rudimentary graphics, and high‐level concepts. The 

accumulation  of  icons  and  arrows  fails  to  convey  any  information  about  the  logical 

relationship between the operations, data structures, and software Next alleges combine 

to form a trade secret. Next employee Vitaliy Yurchenko’s declaration is even less specific 

than Marks’s; it fails to  provide  any information that shows  how  the  HD Video Cloud 

Architecture works as whole. For example, Yurchenko describes the functions of various 

components,  but  not  how  they  function  as  an  operating  system.  Neither  declarant 

explains  “the  way  in  which  all  of  the  features  [are]  interrelated,”  “the  know‐how  by 

which”  the  HD  Video  Cloud  Architecture  was  created,  or  “the  method  of  making  it 

work.” Imperial Chem., 342 F.2d at 740. In short, because Next fails to define the contours 


                                                6 
of  the  HD  Video  Cloud  Architecture,  a  court  cannot  determine  what  exactly  the  HD 

Video Cloud Architecture encompasses. Consequently, we conclude that Next has failed 

to identify a protectable trade secret. 

        Even if Next succeeded in identifying a trade secret with specificity, it fails to show 

how  the  protected  materials  were  disclosed  to  Viber.4  Next  alleges  that  it  voluntarily 

shared  its  trade  secret  with  Viber—not,  for  example,  that  Viber  stole  the  trade  secret 

without its knowing. This means of disclosure would appear to place Next in the best 

position to demonstrate how and when its trade secret was conveyed. Internal inquiries, 

in other words, should have done the job. And yet Next comes up short. For example, in 

its  Opposition  to  Viber’s  Motion  for  Summary  Judgment,  Next  provided  a  second 

declaration of its CEO, Arik Maimon. Maimon asserted that on June 30, 2013 he shared 

the alleged trade secret via email. Inexplicably, Next did not provide the district court 

with this email. 




4  Next  argues  that  the  district  court’s  bifurcated  discovery  plan  prevented  it  from  accessing 
information  related  to  the  method  of  disclosure.  However,  Next  has  waived  any  argument 
premised  on  an  objection  to  the  district  court’s  discovery  plan.  Under  Federal  Rule  of  Civil 
Procedure 56(d), “a party resisting summary judgment on the ground that it needs discovery in 
order  to  defeat  the  motion  must  submit  an  affidavit”  that  justifies  its  need  for  additional 
discovery. Gurary v. Winehouse, 190 F.3d 37, 43 (2d Cir. 1999) (citing Fed. R. Civ. P. 56(f) (1987)). 
“[T]he  failure  to  file  such  an  affidavit  is  fatal  to  a  claim  [that  a  party  was  precluded  from 
conducting discovery] even if the party resisting the motion for summary judgment alluded to a 
claimed  need  for  discovery  in  a  memorandum  of  law.”  Id. at  43–44.  Therefore,  although  Next 
objected on the record to the bifurcation of discovery, and requested that the district court declare 
a former Viber employee’s confidentiality clause void, neither of these actions complied with Rule 
56(d)’s requirements for preserving an objection to a discovery plan.  
                                                      7 
       Finally, Next’s breach of contract claim fails for the reasons discussed above. To 

succeed on a breach of contract claim under New York law, a plaintiff must prove: “(i) the 

formation of a contract between the parties; (ii) performance by the plaintiff; (iii) failure 

of defendant to perform; and (iv) damages.” Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 

142 (2d Cir. 2011). Next alleges that Viber breached the parties’ NDA, under which Viber 

was  authorized  to  use  proprietary  information  only  for  purposes  directly  related  to 

“assessing  possible  business  transactions  between  the  Parties.”  J.A.  109.  Because  Next 

fails to define  its alleged proprietary information with  sufficient specificity, this Court 

cannot  determine  exactly  what  information  was  conveyed  to  Viber  and  whether  that 

information was used in breach of the terms of the NDA. 

       We  have  considered  Next’s  remaining  arguments  and  find  them  to  be  without 

merit. Accordingly, we AFFIRM the judgment of the district court. 

                              
                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk 
 
                                              




                                                 8